DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed April 13, 2022, fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language. The Chinese language office action, provided without translation (no partial English translation appears to have been provided), has been placed in the application file, but the information referred to therein has not been considered.
Applicant is advised that the date of any resubmission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all requirements for statements under 37 CFR 1.97(e). See MPEP § 609.05(a).
Response to Arguments
Applicant's arguments filed February 18, 2022, have been fully considered and are persuasive.
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an Examiner’s statement of reasons for allowance:
Independent claims 1 and 9 are allowed because the prior art of record neither anticipates nor renders obvious the limitations of each of the independent claims in individual combination.
For example, the prior art of record neither anticipates nor renders the limitations obvious of a solid electrolytic capacitor, comprising… the anode body having a cathode forming portion and an anode thin-thickness portion adjacent to the cathode forming portion… the porous portion being removed in the anode thin-thickness portion or being thinner in the anode thin-thickness portion than in the cathode forming portion, the anode body being connected to the anode terminal at the anode thin-thickness portion (emphasis added), as recited in combination in independent claim 1 (see also Applicant’s remarks pages 7-8; see also and compare, e.g., US 2018/0233294 FIG. 4: portion 5 of anode body 1 is not thinned; the anode body 1 is connected to the anode terminal 13 at portion 5 and not at thin-thickness portion 7). 
Similarly, the prior art of record neither anticipates nor renders the limitations obvious of a production method of a solid electrolytic capacitor, the method comprising… a third step of partially compressing or removing the porous portion, to provide the anode body with an anode forming portion having a small thickness and a cathode forming portion having a thickness greater than the thickness of the anode forming portion… a fifth step of cutting and removing a part of the anode forming portion, to form an anode thin-thickness portion including a remaining part of the anode forming portion, to obtain a capacitor element, as recited in combination in independent claim 9 (see also Applicant’s remarks pages 9-10).
After careful review of the specification and the claims in the application and a search of the prior art, considering the claims a whole, the aforementioned recited limitations in each of the independent claims are believed to render the claims individually and the claims respectively dependent thereto patentable over the prior art of record.
Therefore claims 1-15 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 20220102081 (see, e.g., FIG. 2: thinned part 26).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN MILAKOVICH whose telephone number is (571) 270-3087. The examiner can normally be reached Monday - Friday 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN MILAKOVICH/Primary Examiner, Art Unit 2848